DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 8/29/2019, amended claims 1-9 are acknowledged. Claims 1-9 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “an adapter sleeve is present, which has a continuous opening for passing through a biopsy needle as well as a stop collar, and which can be pushed into the opening as far as the collar and is rotatable after pushing in as far as the stop” in lines 9-12, which it appears should instead recite “an adapter sleeve is present, which has a continuous opening for passing through a biopsy needle as well as a stop collar, and which can be pushed into the opening as far as the stop collar and is rotatable after pushing in as far as the stop collar” in order to maintain consistent terminology throughout the claim
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the circumferential surface" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the opening of the head has a circular-, circular-segmental- or circular section-shaped cross-section”. It is unclear what is meant by “circular-segmental-“ or “circular section-shaped cross-section” and/or how these are different than just a circular cross section. As such, it is unclear what is included and/or excluded by the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandey et al. (US Publication No. 2016/0256233 A1).

	Regarding claim 1, Pandey et al. discloses a biopsy needle guide, comprising 
- a head (150), which 
- has at least two degrees of freedom and can be freely positioned at least in a plane (see [0060]), and 
- has a through-passing opening (154C) for passing through a biopsy needle (see [0076]), wherein: 
- in an interior of the opening, a fixing structure (156B) and a clamping structure (270) are present (see [0077]) 
- an adapter sleeve (260) is present, which has a continuous opening (262C) for passing through a biopsy needle as well as a stop collar (266D), and which can be pushed into the opening as far as the collar and is rotatable after pushing in as far as the stop (see [0117]), and 
by rotation of the adapter sleeve by a first angle at most, a latch structure (272) of the adapter sleeve engages behind the fixing structure of the opening, so that the adapter sleeve is fixed in the axial direction (see [0110] and [0117]), wherein a first rotation of the adapter sleeve beyond the first angle, the latch structure interacts with the clamp structure such that a biopsy needle that is introduced into the opening is fixed in the axial direction (see Figures 12 and 15 and [0112]).  
Regarding claim 2, Pandey et al. discloses the adapter sleeve comprises: 
- an approximately hollow cylindrical shank, which inserted into the opening of the head as the latch structure, a clamping pin which passes through the circumferential surface of the adapter sleeve and is mounted therein such that it is radially movable, and/or 
- grip tabs (272B) at a rear end (see [0093]).  
Regarding claim 3, Pandey et al. discloses the fixing structure and the clamping structure are formed by 
- a groove, which is introduced into the inner surface of the opening and comprises a first section with a constant first radius for fixing without clamping and a second section with a radius, which tapers steadily from the first radius to a second radius, as clamping structure, or 
- a bridge which projects into the essentially circular opening and comprises a section, which either serves as a fixing structure and a section, which serves as clamping structure, or serves exclusively as fixing structure (156B), the clamping structure (270) being formed by a further section, which is present in the opening and has a radius which is reduced with respect to an average radius of the opening (see Figures 12 and 15 and [0077], [0112], and [0117]).
Regarding claim 4, Pandey et al. discloses the adapter sleeve comprises a plurality of the latch structures and the opening comprises a plurality of clamping and fixing structures (see Figures 12 and 15 and [0077], [0112], and [0117]).
Regarding claim 5, Pandey et al. discloses the opening of the head has a circular-, circular segmental- or circular section-shaped cross-section (see Figure 5 and [0076]).
Regarding claim 6, Pandey et al. discloses the opening of the head has guide grooves for the latch structure of the adapter sleeve (see [0117]).
Regarding claim 7, Pandey et al. discloses the head  
- is guided such that it is movable on a guide carrier, which is in turn mounted so as to be movable or rotatable (see Figures 5-7 and [0065]-[0069]) and 
- can be fixed on the guide carrier by means of a clamping screw (see Figures 5-7 and [0065]-[0069]),
- can be angulated, that is to say is pivotable with respect to the guide carrier about an axis, the head also being clampable when it is angulated (see Figures 5-7 and [0065]-[0069]), and/or 
- having a further opening for receiving a marker.  
Regarding claim 8, Pandey et al. discloses a method of using the biopsy needle guide according to claim 1, comprising:
moving the head to a location and orientation for the biopsy (see Figures 5-7 and [0065]-[0069]), 
introducing the adapter sleeve into the opening of the head to the stop collar (see [0077] and [0117],
fixing the adapter sleeve in the axial direction by rotation through an angle that is smaller than or equal to the first angle (see [0110] and [0117]), 
guiding a biopsy needle through the opening of the adapter sleeve (see [0111]), and 
fixing the biopsy needle against movement in the axial direction including rotating the adapter sleeve beyond the first angle (see [0112] and [0117]).
Regarding claim 9, Pandey et al. discloses releasing the fixing of the biopsy needle against movement in the axial direction including rotating back the adapter sleeve behind the first angle and extracting biopsy needle (see [0108], [0110], and [0112]-[0114]).

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791